Citation Nr: 0515171	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  99-03 805A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a low 
back injury, including degenerative arthritis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
cataracts.

3.  Whether a Substantive Appeal, VA Form 9, was timely 
submitted concerning a petition to reopen a claim for service 
connection for residuals of a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1953 to February 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 1997 and December 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

The procedural history of this case starts with a May 1985 
Board decision that denied petitions to reopen claims for 
service connection for a low back disability and bilateral 
cataracts.  In that Board decision it was noted, in pertinent 
part, that although service connection was initially denied 
for bilateral cataracts in 1959 on the basis that bilateral 
cataracts first manifested after service, an April 1961 
rating decision found that it had pre-existed service and had 
not been aggravated during service.  

Subsequently, the veteran was notified in July 1994 of a 
rating action that month which denied reopening of the claims 
for service connection for a low back disability, including 
degenerative arthritis of the lumbosacral spine, and for 
bilateral cataracts.  

Advancement of this case on the docket was denied in February 
2005.  

Unfortunately, further procedural and evidentiary development 
is needed before the Board can decide this appeal.  So the 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 




REMAND

The veteran cancelled an RO hearing scheduled in October 
1999.  Subsequently, in a VA Form 9 in June 2003 he requested 
a hearing before the Board in Washington, DC.  That Board 
hearing was scheduled in May 2005 but the veteran failed to 
report for that hearing.  

However, after having previously failed to attend the October 
1999 RO hearing, in June 2003 the veteran's service 
representative again requested that the veteran be afforded 
an RO hearing.  However, no such hearing was ever scheduled.  

So, to afford the veteran the full scope of all due process 
rights, he should be scheduled for another RO hearing.  

The veteran was notified in September 2000 of an August 2000 
rating decision denying service connection for a left 
inguinal hernia.  The veteran was notified by letter of 
December 27, 2001, of a rating decision that month which 
denied reopening of that claim.  The veteran's Notice of 
Disagreement (NOD) with that denial was received in September 
2002.  A Statement of the Case (SOC) addressing that matter 
was issued on April 17, 2003.  However, the VA Form 9, 
Substantive Appeal, was received on June 30, 2003, more than 
60 days after the issuance of the SOC (in fact, on the 74th 
day).  

An appeal to the Board is initiated by filing an NOD.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201 
(2004).  Then, after an SOC is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2004).  
It does not appear that a timely substantive appeal as to the 
December 2001 rating action denying reopening of the claim 
for service connection for a left inguinal hernia was ever 
received.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2004).  



A substantive appeal can be set forth on a VA Form 9 ("Appeal 
to Board of Veterans' Appeals") or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.202 (2004).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2004).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).  

The Board notes that as the one-year period had already 
expired, the veteran was required to submit a substantive 
appeal, or a request for an extension of time for filing a 
substantive appeal, within 60 days of the SOC issued on April 
17, 2003.  

Where the veteran's substantive appeal is found by the Board 
to be untimely, and the issue of timeliness has not yet been 
addressed by the RO, the proper course is for the Board to 
remand the matter to the RO to allow the veteran to submit 
evidence and argument on the question.  See, e.g., Marsh v. 
West, 11 Vet. App. 468 (1998).  See also VAOPGCPREC 9-99 
(1999).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2004).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance if there is no reasonable possibility that it 
would aid in substantiating the claim.  Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002). 

As to the application to reopen the claim for service 
connection for residuals of a left inguinal hernia, the 
veteran was informed of the VCAA requirements by letter of 
September 2003.  In Mayfield v. Nicholson, 19 Vet. App. ____ 
, No. 02-1077, slip op. at 32, 2005 WL 957317, at *22 (Apr. 
14, 2005) it was held that even if there was an error in the 
timing of the notice, i.e., the VCAA notice did not precede 
the initial RO adjudication, it could be cured by affording 
the claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of 
adjudication was unaffected.  

Here, however, it does not appear that the veteran has been 
informed of the VCAA requirements as to the applications to 
reopen the claims for service connection for residuals of a 
low back injury, to include degenerative arthritis, and for 
bilateral cataracts.  

In July 1997 the veteran's service representative requested 
that an independent medical opinion be obtained in this case.  

However, "the VCAA does not require VA to assist claimants 
attempting to reopen previously disallowed claims absent the 
provision of 'new and material evidence.'  However, VA has 
chosen to assist claimants attempting to reopen in limited 
circumstances.  Specifically, VA will give the assistance 
described in [38 C.F.R.] § 3.159(c)(1)-(3).  Until the claim 
is reopened, however, VA will not give the assistance in 
[38 C.F.R.] § 3.159(c)(4) (providing a medical examination or 
obtaining a medical opinion)."  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. September 2003) (PVA).  38 C.F.R. § 3.159(c)(1)-
(3) provides that VA will assist in obtaining Federal and 
non-Federal records.  



While VA may not obtain a medical opinion, including an 
independent medical opinion in a reopening context, the Board 
also notes that in a February 1973 VA Form 21-4138, Statement 
in Support of Claim the veteran reported that he had used 
prescription glasses since 1945 and that his private 
physician had never found cataracts.  Although it is not 
clear, it appears that the veteran is referring to a private 
physician who had seen, treated or evaluated him prior to 
active service.  However, he has never been advised to 
provide information concerning this, or that VA would assist 
in obtaining any such records, if they exist.  

During this appeal new procedures have been mandated in the 
adjudication of claims for service connection in cases in 
which it must be determined whether a disorder pre-existed 
service.  Generally see VAOPGCPREC 3-2003 (issued July 16, 
2003) and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) 
(decided June 1, 2004).  In fact, the governing VA 
regulation, 38 C.F.R. § 3.304(b) was revised effective May 4, 
2005.  See 70 Fed.Reg. 23207 - 23029 (May 4, 2005).  

However, a mere regulatory change in an evidentiary burden is 
not evidence and cannot constitute new and material evidence.  
Generally see Spencer v. Brown, 4 Vet. App. 283, 288 - 89 
(1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) (1992 
extension of presumption of aggravation to peacetime veterans 
was procedural, changing the evidentiary standard, & not 
liberalizing for purpose of creating a new basis for a 
claim).  

But, upon readjudication of the application to reopen the 
claim for service connection for bilateral cataracts, if the 
RO finds that new and material evidence has been submitted to 
reopen that claim, requiring de novo adjudication, the RO 
must give consideration to obtaining a medical opinion as to 
both whether there is clear and unmistakable evidence that 
bilateral cataracts pre-existed service and whether there is 
clear and unmistakable evidence that bilateral cataracts 
underwent an increase in disability during service.  



Accordingly, the case is REMANDED for the following: 

1.  The veteran must be scheduled for a hearing at 
the RO.  

2.  The RO must inform the veteran that it will 
adjudicate the matter of whether a Substantive 
Appeal was filed in a timely manner so as to 
perfect the appeal with regards to the application 
to reopen a claim for service connection for 
residuals of a left inguinal hernia.  

3.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed with respect to the 
issues of whether new and material evidence has 
been received to reopen a claim for service 
connection for residuals of a low back injury, to 
include degenerative arthritis, and whether new 
and material evidence has been received to reopen 
a claim for service connection for bilateral 
cataracts.  

In particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and 
satisfied.   

4.  Ask the veteran to clarify whether all private 
clinical records concerning preservice treatment 
or evaluation of his eyes, to include his having 
been issued prescription glasses and any actual 
examinations of his eyes prior to military service 
are now on file.  With respect to any such records 
that are not on file, request that he complete and 
return the appropriate releases (VA Form 21-4142s) 
for the medical records of each private care 
provider since military service.  



Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted. 

Also ask each treating source to provide a medical 
opinion or diagnosis concerning whether bilateral 
cataracts clearly and unmistakably existed prior 
to the veteran's entrance into active service in 
January 1953.  

5.  The RO should adjudicate the issue of whether 
a Substantive Appeal was timely filed to perfect 
the appeal as to the issue of whether new and 
material evidence has been received to reopen the 
claim for service connection for a left inguinal 
hernia.  The veteran and his representative should 
be provided with an SOC and afforded the 
appropriate opportunity to respond thereto.  The 
veteran must be informed that he must file a 
Substantive Appeal as to this matter in a timely 
manner in order to perfect the appeal on this 
issue.  

6.  The RO should also readjudicate the issues of 
whether new and material evidence has been 
received to reopen the claims for service 
connection for residuals of a low back injury, to 
include degenerative arthritis, and service 
connection for bilateral cataracts.  

If it is determined that new and material has been 
submitted to reopen either of these claim, the 
claim(s) must be readjudicated on a de novo basis.  

If it is determined that new and material has been 
submitted to reopen the claim for service 
connection for bilateral cataracts, the RO must 
apply the governing legal principles set forth in 
VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004) (decided June 1, 2004); and 
38 C.F.R. § 3.304(b) (as revised effective May 4, 
2005).  And, in any such readjudication the RO 
must address the request for a medical opinion.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


